ORDER

PER CURIAM.
AND NOW, this 21st day of November, 2007, the orders of the Luzerne County Court of Common Pleas dated April 5, 2007, April 13, 2007, and May 3, 2007 are reversed based upon Appellees’ lack of standing to bring an action in quo warran-to. See Commonwealth ex rel. Judicial Conduct Bd. v. Griffin, 591 Pa. 351, 918 A.2d 87, 93 (2007) (holding that standing to pursue a quo warranto action is limited to public entities such as the Attorney General or the local district attorney, with the exception that private individuals may have standing if specially damaged or able to demonstrate an interest beyond that shared by the citizens of the municipality).